DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 10, 12 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 10, the limitation “a gate of the second transistor” is unclear as to if it is intended to be the same gate of the second transistor recited in claim 2.
Regarding claims 12 and 13, the limitation “the source and the drain of the second transistor,” is indefinite for lacking sufficient antecedent basis. 
Regarding claim 13, the limitation “the one of the pair of regions,” is indefinite for lacking sufficient antecedent basis. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2-13 and 16-21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ochii et a. (US 5,281,843; herein “Ochii”) in view of Jeong (US 2007/0069209; herein “Jeong”) and Honeycutt (US 5,691,217; herein “Honeycutt”).
Regarding claim 2, Ochii discloses in Fig. 1-3 and related text a semiconductor device comprising: 
a first transistor (Q6, see col. 3 line 65) comprising:
a semiconductor layer (16/17, see col. 4 line 40-42),
a first insulating layer (35, see col. 4 line 48) over the oxide semiconductor layer, and a gate (19/G2, see col. 4 lines 44-46) of the first transistor over the first insulating layer;
a second transistor (Q3, see col. 3 line 63) comprising a conductive layer (e.g. polysilicon layer comprising 14 and 15, see col. 4 lines 29, 33-34); 
a second insulating layer (32, see col. 4 line 36) between the first transistor and the second transistor; and
the oxide semiconductor layer comprises a pair of regions (16 of Q6) and a channel therebetween (17),
the gate (19/G2) overlaps with the channel (17),

the conductive layer (14 and 15) functions as a gate of the second transistor (gate of Q3, see col. 4 lines 29-31).
Ochii does not disclose
an oxide semiconductor layer,
a capacitor and comprising the oxide semiconductor layer and the first insulating layer, 
both of the pair of regions contain an impurity, and have a lower resistivity than the channel.
In the same field of endeavor, Jeong teaches in Fig. 1 and related text a first transistor comprising
an oxide semiconductor layer (140/150, see , see [0045]-[0046]), 
the oxide semiconductor layer comprises a first region (140a/150a, see [0045]-[0046]), a first channel (140c, see [0058]) of the first transistor, a second region (140b/150b),
both of the pair of regions contain an impurity (N, P, or As, for example, see [0048]) has a lower resistivity than the first channel (see abstract at least).  
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device of Ochii by having an oxide semiconductor with a pair or regions comprising impurities and lower resistivity than the channel, as taught by Jeong, in order to achieve a transparent 
In the same field of endeavor, Honeycutt teaches in Fig. 8 and related text a semiconductor device comprising
a capacitor (55, see col. 5 line 15) and comprising the semiconductor layer (40, see col. 4 line 49-50) and the first insulating layer (48, see col. 5 line 12).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device of Ochii and Jeong by having a capacitor and comprising the semiconductor layer and the first insulating layer, as taught by Honeycutt, in order to minimize errors of the device (see col. 5 line 18-20) and thereby improve operation. Note that the limitation “a capacitor and comprising the oxide semiconductor layer and the first insulating layer” is therefore taught by the combination of the capacitor comprising the semiconductor layer, as shown by Honeycutt, and the semiconductor being an oxide semiconductor layer, as shown by Jeong.
Regarding claim 3, Ochii discloses in Fig. 1-3 and related text a semiconductor device comprising: 
a first transistor (Q6, see col. 3 line 65) comprising:
a semiconductor layer (16/17, see col. 4 line 40-42),
a first insulating layer (35, see col. 4 line 48) over the oxide semiconductor layer, and a gate (19/G2, see col. 4 lines 44-46) of the first transistor over the first insulating layer;
a second transistor (Q4, see col. 3 line 63) comprising:
the semiconductor layer (16/17), 
the first insulating layer (45) over the semiconductor layer (see col. 4 lines 44-48), and 

a third transistor (Q3, see col. 3 line 63) comprising a conductive layer (e.g. polysilicon layer comprising 14 and 15, see col. 4 lines 29, 33-34); 
a second insulating layer (32, see col. 4 line 36) between the first transistor and the third transistor, and between the second transistor and the third transistor; and
wherein:
the semiconductor layer comprises a first region (16 of Q6, at connection to 15), a channel of the first transistor (17 of Q6), a second region (16 of Q4, at connection to 15/19 of Q6), a channel of the second transistor (17 of Q4), and a third region (16 of Q4 at top of Fig. 2) in this order (e.g. working clockwise in plan view),
the first and second transistors are electrically connected to each other through the second region (16 of Q4 is electrically connected to 15/19 of Q6),
the gate of the first transistor (19/G2 of Q6) overlaps with the channel of the first transistor (17 of Q6), 
the gate of the second transistor (19/G2 of Q4) overlaps with the channel of the second transistor (17 of Q4), 
the first region (16 of Q6 connected to 15) is electrically connected to the conductive layer (14 and 15), and in a cross-sectional view of the semiconductor device, the channel of the first transistor (17 of Q6) and the gate of the first transistor (19/G2 of Q6) overlap with a source or a drain of the third transistor (of Q3) with the second insulating layer (32) positioned therebetween (see Figs. 2 and 3);
the conductive layer is provided in  the second insulating layer (at least a portion of 14 and 15 is in 32).

an oxide semiconductor layer,
a capacitor and comprising the oxide semiconductor layer and the first insulating layer, 
each of the first region, the second region, and the third region contains an impurity, and has a lower resistivity than the channel of the first transistor and the channel of the second transistor.
In the same field of endeavor, Jeong teaches in Fig. 1 and related text a first transistor comprising
an oxide semiconductor layer (140/150, see , see [0045]-[0046]), 
the oxide semiconductor layer comprises a first region (140a/150a, see [0045]-[0046]), a first channel (140c, see [0058]) of the first transistor, a second region (140b/150b),
each of the first region, the second region contains an impurity (N, P, or As, for example, see [0048]) has a lower resistivity than the first channel of the first transistor (see abstract at least).  
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device of Ochii by having an oxide semiconductor with a pair or regions comprising impurities and lower resistivity than the channel, as taught by Jeong, in order to achieve a transparent TFT with improved electrical characteristics and to lower contact resistance for the source and drain electrodes (see Jeong abstract at [0011] at least). The limitation “each of the first region, the second region, and the third region contains an impurity, and has a lower resistivity than the channel of the first transistor and the channel of the second transistor” is therefore taught by the combination of the 
In the same field of endeavor, Honeycutt teaches in Fig. 8 and related text a semiconductor device comprising
a capacitor (55, see col. 5 line 15) and comprising the semiconductor layer (40, see col. 4 line 49-50) and the first insulating layer (48, see col. 5 line 12).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device of Ochii and Jeong by having a capacitor and comprising the semiconductor layer and the first insulating layer, as taught by Honeycutt, in order to minimize errors of the device (see col. 5 line 18-20) and thereby improve operation. Note that the limitation “a capacitor and comprising the oxide semiconductor layer and the first insulating layer” is therefore taught by the combination of the capacitor comprising the semiconductor layer, as shown by Honeycutt, and the semiconductor being an oxide semiconductor layer, as shown by Jeong.
Regarding claim 4, the combined device shows 
wherein the second transistor (Ochii: Q3) is under the first transistor (Q6), and
wherein the oxide semiconductor layer (16/17) is in contact (e.g. thermal contact) with the second insulating layer (32).
Regarding claim 5, the combined device shows 
wherein the third transistor (Ochii: Q3) is under the first and second transistors (Q6 and Q4), and 
wherein the oxide semiconductor layer (16/17) is in contact (e.g. thermal contact) with the second insulating layer (32).
Regarding claim 6, the combined device further shows 
wherein the oxide semiconductor layer includes In, Ga, and Zn (Jeong: see [0045]); and

Regarding claim 7, the combined device further shows 
wherein the oxide semiconductor layer includes In, Ga, and Zn (Jeong: see [0045]); and
wherein the first region (Ochii: 16 of Q6 at connection of 15) overlaps with the conductive layer (14 and 15) and a channel of the third transistor (channel of Q3) (overlaps in at least one direction).
Regarding claims 8 and 9, the combined device further shows wherein the impurity is N, P, As, Sb, or Ar (Jeong: see [0048]).
Regarding claim 10, Ochii further discloses 
wherein the one of the pair of regions (16 of Q6 connected to 15) is in direct contact with a top surface of the conductive layer (14 and 15);
wherein the conductive layer (14 and 15) functions as a gate of the second transistor (gate of Q3, see col. 4 lines 29-31);
wherein the conductive layer is provided in the second insulating layer (at least a portion of 14 and 15 is in 32);
wherein the oxide semiconductor layer (16/17) is in contact (e.g. thermal contact) with the second insulating layer (32).
Regarding claim 11, Ochii further discloses 
wherein the first region (16 of Q6 connected to 15) is in direct contact with a top surface of the conductive layer 14 and 15);
wherein the conductive layer (14 and 15) functions as a gate of the second transistor (gate of Q3, see col. 4 lines 29-31);

wherein the oxide semiconductor layer (16/17) is in contact (e.g. thermal contact) with the second insulating layer (32).
Regarding claim 12, Ochii further discloses 
a wiring directly connected to the other of the pair of regions (wiring to Vcc, connected to other 16 of Q6; note that in order to provide electrical connection as shown in Fig. 1 a conductive layer, i.e. at least a portion of the wiring, would directly contact the “region” in 16), the wiring overlapping with the gate of the first transistor and the gate of the second transistor (overlapping with each in at least one direction), 
wherein the one of the pair of regions overlaps with the source and the drain of the second transistor (overlapping with each in at least one direction).
Regarding claim 13, Ochii further discloses 
a wiring electrically connected to the second region (wiring to Vcc, connected to other 16 of Q6; note that in order to provide electrical connection as shown in Fig. 1 a conductive layer, i.e. at least a portion of the wiring, would directly contact the “region” in 16), the wiring overlapping with the gate of the first transistor, the gate of the second transistor, and the gate of the third transistor (overlapping with each in at least one direction),
wherein the one of the pair of regions overlaps with the source and the drain of the second transistor (overlapping with each in at least one direction).
Regarding claim 16, Ochii further discloses wherein a channel of the second transistor (Q3) contains Si (see col. 4 line 20 and col. 1 line 13).
Regarding claim 17, Ochii further discloses wherein a channel of the third transistor (Q3) contains Si (see col. 4 line 20 and col. 1 line 13).
Regarding claims 18 and 19, wherein the capacitor (Honeycutt: 55) further comprises the conductive layer of the second transistor (22, see col. 4 line 20) as a capacitor electrode.
Regarding claims 20 and 21, the combined device shows wherein the impurity is Ar (Jeong: see [0048]).
Claims 14 and 15 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ochii in view of Jeong and Honeycutt, as applied to claims 2 and 3 above, and further in view of Krunks (US 2008/0280058).
Regarding claims 14 and 15, Ochii as modified does not explicitly disclose wherein the oxide semiconductor layer includes a c-axis aligned crystal.
In the same field of endeavor, Krunks teaches in Figs. 11-14 and related text a semiconductor layer comprising an oxide semiconductor layer wherein the oxide semiconductor layer includes a c-axis aligned crystal (see [0061]).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to further modify the device of Ochii and Jeong by having the oxide semiconductor material comprising the oxide semiconductor layer includes a c-axis aligned crystal, as taught by Krunks, in order to improve the quality of the semiconductor layer while decreasing manufacturing costs by employing simpler method of manufacturing (see Krunks [0004]).

Response to Arguments
Applicant's arguments filed 11/3/2021 have been fully considered but they are moot in view of the new grounds of rejection presented above. 
Specifically, it is noted that in accordance with MPEP 2111, “conductive layer” has been given claims their broadest reasonable interpretation in light of the supporting disclosure. In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023, 1027-28 (Fed. Cir. 1997). Therefore the polysilicon layer comprising 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lauren R Bell whose telephone number is (571)272-7199.  The examiner can normally be reached on M-H 7am-5:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on (571)272-2429.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/LAUREN R BELL/Primary Examiner, Art Unit 2816                                                                                                                                                                                                        12/8/2021